Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of the jury to the effect that death occurred as the direct and proximate result of, and was caused solely and exclusively by, external and violent injuries, is against the weight of the evidence. All concur, except Thompson and Crosby, JJ., who dissent and vote for affirmance. (The judgment awarded plaintiff the death benefit under an accident insurance certificate. The order denied a motion for a new trial on the minutes.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.